department of the treasury internal_revenue_service washington d c o tax_exempt_and_government_entities_division jul te et uil kkk kkk kkk kkk legend company a company b company c plan x state m date dear kee kak eek kkk ak kik this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date date date date and date submitted on behalf of company a by its authorized representatives regarding the federal tax treatment under sec_402 of the internal_revenue_code code of shares of common_stock of company b that were acquired by the plan x pursuant to a series of corporate transactions under code sec_351 sec_355 and sec_368 the following facts and representations have been submitted under penalty of perjury in support of the rulings requested kkk ‘page of company a a state m corporation established plan x effective date for the benefit of its employees and the employees of its participating subsidiaries plan x is a calendar_year defined_contribution_plan intended to be a qualified_plan under code sec_401 it also includes a cash_or_deferred_arrangement as described in code sec_401 and provides for employer matching_contributions and participant after-tax contributions plan x participants are permitted to direct the investment of assets credited to their accounts in accordance with sec_404 of the employee_retirement_income_security_act_of_1974 erisa among the investment funds available to participants is the company a stock fund which is a stock_bonus_plan and a non-leveraged employee_stock_ownership_plan esop as described in code sec_4975 the company a stock fund consists of company a common_stock that is readily_tradable within the meaning of sec_1_401_a_35_-1 of the income_tax regulations regulations participants may elect to receive payment of their accounts in a lump sum or periodic withdrawals certain participants may also elect to receive payment of their accounts in installments over a period that does not exceed their life expectancy company c and company b are wholly owned subsidiaries of company a that were each created in anticipation of the corporate_reorganization of company a during company a contributed and transferred to company c certain assets and company c assumed from company a transaction under code sec_351 soon thereafter company a contributed the stock of company c to company b during the first quarter of company a spun off company b by distributing a certain number of company b shares to each shareholder of company a in a corporate_reorganization under code sec_355 and sec_368 the spin-off’ your authorized representative has represented that company a has received the opinion of its tax advisor that this reorganization satisfies the requirements of code sec_355 and sec_368 certain liabilities in a following the spin-off company a and company b will no longer be part of the same controlled_group_of_corporations within the meaning of code sec_414 c m or in connection with the spin-off plan x will receive a certain number of company b shares and will establish a company b stock fund to hold such shares participants in plan x will not be permitted to invest new contributions or their existing account balances in the company b stock fund instead participants in plan x will have until date to voluntarily dispose_of shares of company b and reinvest the proceeds in other investments including the company a stock fund pursuant to the terms of plan x any assets that remain in the company b stock fund on date will be liquidated by the trustee of plan x and the proceeds thereof reinvested in plan x’s balanced fund kkk ‘page of based on the foregoing facts and representations your authorized representatives have requested the following rulings the company b shares acquired by plan x as a result of the spin-off will be securities_of_the_employer_corporation for purposes of code sec_402 and revrul_73_29 1973_1_cb_198 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary on or before date to the extent provided in code sec_402 the reinvestment restrictions placed on the company a and company b shares during do not cause plan x to violate code sec_401 with respect to ruling_request code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation code sec_402 states in pertinent part that for purposes of sec_402 and sec_72 in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_402 shall not include any net_unrealized_appreciation in securities_of_the_employer_corporation attributable to amounts contributed by the employee code sec_402 provides in pertinent part that for purposes of sec_402 the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in subsections e and f of code sec_424 of the employer_corporation sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation that are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1 of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security we page of sec_1_402_a_-1 of the regulations sets forth certain special rules for determining the net_unrealized_appreciation on securities_of_the_employer_corporation that are attributable to employee contributions under sec_1_402_a_-1 of the regulations neither employee salary deferrals made pursuant to a cash_or_deferred_arrangement nor matching_contributions are treated as employee contributions for purposes of code sec_402 in revrul_73_29 1973_1_cb_198 securities of an employer_corporation held by its qualified_plan were transferred to the qualified_trust of an unrelated corporation when the first employer sold part of its business and transferred some of its employees to an unrelated corporation it was held that shares of stock of the seller corporation distributed from the buyer's qualified_trust to employees of the buyer corporation who are former employees of the seller corporation are securities_of_the_employer_corporation and will always be securities_of_the_employer_corporation even after those shares and the employees in whose accounts they were held were transferred to an unrelated corporation in revrul_80_138 1980_1_cb_87 the service held that the transfer of employer_securities from an exempt trust maintained by a parent_corporation and its subsidiary to a newly established exempt trust of the subsidiary will not change the basis of the securities for purposes of computing net_unrealized_appreciation in the securities because the transfer is not a taxable_event with respect to ruling_request company b was a wholly-owned subsidiary of company a before the spin-off therefore before the spin-off company b shares constituted securities_of_the_employer_corporation within the meaning of code sec_402 pursuant to and simultaneously with the spin-off company b ceased to be a subsidiary of company a however the company b shares distributed to plan x pursuant to the spin-off represent part of the pre- spin-off value of the company a shares accordingly with respect to ruling_request we conclude that the shares of company b acquired by plan x as a result of the spin-off will continue to be treated as securities_of_the_employer_corporation for purposes of code sec_402 in accordance with revrul_73_29 and the net_unrealized_appreciation in such shares may be excluded from gross_income upon distribution to a participant or beneficiary on or before date in a lump sum distribution to the extent provided in code sec_402 and sec_1_402_a_-1 of the regulations similarly in the case of a distribution to a participant or beneficiary on or before date ina form other than a lump sum the net_unrealized_appreciation in such shares may be excluded to the extent such shares are attributable to amounts contributed by the employee to the extent provided in kkk page of code sec_402 and sec_1_402_a_-1 and sec_1_402_a_-1 of the regulations with respect to ruling_request code sec_401 provides that a_trust which is a part of an applicable_defined_contribution_plan is not a qualified_trust under code sec_401 unless the plan satisfies the diversification requirements of code sec_401 c and d code sec_401 and c generally provide that in the case of the portion of an applicable individual's account attributable to employee contributions elective contributions and employer contributions with regard to participants who meet certain requirements which is invested in employer_securities the participant must be able to direct the plan to divest any such securities and to reinvest an equivalent amount in other investment options that meet the requirements d code sec_401 provides that a plan is not permitted to impose restrictions or conditions with respect to the investment of employer_securities that are not imposed on the investment of other assets of the plan sec_1_401_a_35_-1 of the regulations provides that the prohibition on restrictions or conditions with respect to the investment of employer_securities applies to any direct or indirect restriction on an individual's right to divest an investment in employer_securities that is not imposed on an investment that is not employer_securities as well as a direct or indirect benefit that is conditioned on investment in employer_securities sec_1_401_a_35_-1 of the regulations provides that a plan imposes an indirect restriction on an individual's right to divest an investment in employer_securities if for example the plan provides that a participant who divests his or her account balance with respect to the investment in employer_securities is not permitted for a period of time thereafter to reinvest in employer_securities sec_1_401_a_35_-1ii c of the regulations provides however that a plan does not impose an impermissible restriction or condition merely because it provides that an individual may not reinvest divested amounts in the same employer_securities account but is permitted to invest such divested amounts in another employer_securities account where the only relevant difference between the separate_account is the sec_401 cost or other basis of the trust in the shares held in each account kak core code sec_401 provides in pertinent part that an applicable_defined_contribution_plan is a defined_contribution_plan that holds any publicly traded employer_security code sec_401 provides that the term applicable_defined_contribution_plan does not include esops if i there are no contributions held in such plan subject_to sec_401 or m and il such plan is a separate plan for purposes of sec_414 with respect to any defined_benefit_plan or defined_contribution_plan maintained by the same employer or employers code sec_401 provides that the term employer_security has the meaning given by sec_407 of erisa code sec_401 provides that the term publicly_traded_employer_securities means employer_securities which are readily_tradable on an established_securities_market sec_1_401_a_35_-1 of the regulations provides in pertinent part that a if the security is security is readily_tradable on an established_securities_market traded on a national securities exchange that is registered under section of the securities exchange act sec_1_401_a_35_-1 provides that sec_1_401_a_35_-1 of the regulations is effective for plan years beginning on or after date erisa sec_407 defines the term employer security’ as a security issued by an employer of employees covered by the plan or by an affiliate of such employer erisa sec_407 provides that a corporation is an affiliate of an employer if it is a member of a controlled_group_of_corporations determined by applying code sec_1563 except substituting percent for percent of which the employer is a member the company a shares held in the esop portion of plan x are employer_securities within the meaning of erisa sec_407 the shares are also publicly_traded_employer_securities within the meaning of code sec_401 accordingly plan x is an applicable_defined_contribution_plan subject_to the requirements of code sec_401 following the spin-off company b ceased to be the employer of the participants covered under plan x a and company b are not affiliated employers within the meaning of erisa sec_407 accordingly company b shares in plan x are not investments in addition the taxpayer has represented that company ake ‘page of in employer_securities subject_to the diversification requirements of code sec_401 thus with regard to ruling_request we conclude that the restriction on the company b shares following their divestment by participants to reinvest the proceeds in company b shares does not cause plan x to violate code sec_401 with regard to company a shares we conclude that the reinvestment restriction on these shares following their divestment by participants to reinvest the proceeds in company b shares does not cause plan x to violate code sec_401 d ii il since the same restriction is imposed on all of plan x’s investments this ruling letter is based on the assumption that plan x is qualified under code sec_401 at all times relevant to the transactions described herein this ruling letter is also based on the assumption that the corporate_reorganization described herein meets the requirements of code sec_355 and sec_368 ruling as it relates to erisa sec_407 was coordinated with the u s department of labor except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code or of title of erisa this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original and a copy of this ruling letter are being sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions about this letter please contact please referto at sincerely ygurs j ascn loin prefer fer - denaie little john h littlejohn nzefi anager employee_plans echnical group he page of enclosures deleted copy of ruling letter notice of intention to disclose cc kak
